 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11
                                                        ED
12    LUIS LICEA,                                      CV 19-00970 TJH (Ex)
13                       Plaintiff,
14          v.
                                                               Order
15    REEBOK INTERNATIONAL LTD,
16                       Defendants.                                     JS-6
17

18

19         The Court has considered Plaintiff Luis Licea’s motion to remand and request
20   for attorneys’ fees, together with the moving and opposing papers.
21         Defendant Reebok International Ltd [“Reebok”] removed this case based on
22   federal question jurisdiction, asserting that the alleged California Unruh Civil Rights
23   Act, Cal. Civ. Code § 51(f) [“Unruh Act”], violation was premised on Reebok’s
24   alleged Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. [“ADA”],
25   violations.
26         Generally, a state law claim gives rise to a federal question only when a federal
27   law is a necessary element of the state claim. Wander v. Kaus, 304 F.3d 856, 857-858
28   (9th Cir. 2002). Federal law is a necessary element when there is a substantial,

                                                                        Order – Page 1 of 3
 1   disputed question of federal law. Armstrong v. N. Mariana Islands, 576 F.3d 950, 955
 2   (9th Cir. 2009). However, the “mere presence of a federal issue in a state cause of
 3   action does not automatically confer federal question jurisdiction.” Merrell Dow
 4   Pharms. Inc. v. Thompson, 478 U.S. 804, 808 (1986).
 5         Licea is seeking both damages and injunctive relief for his Unruh Act claim, and
 6   that claim is based on Reebok’s alleged ADA violations. Wander held that there is no
 7   federal question raised when money damages are sought for a state law claim when an
 8   element of that claim is satisfied by an ADA violation because the ADA does not
 9   provide for money damages. Wander, 304 F.3d at 857. However, Wander did not
10   address whether a federal question is raised when the state law claim seeks injunctive
11   relief and an element of the claim is satisfied by an ADA violation. Wander, 304 F.3d
12   at 857.
13         If the state law claim can be violated for reasons independent of an incorporated
14   federal statute, then there is no substantial, disputed question of federal law.
15   Armstrong, 576 F.3d at 956. This is true even when the state law’s language mirrors
16   the language of a federal law, and when the state law provides for the same type of
17   relief afforded under the federal law. Armstrong, 576 F.3d at 956. The Unruh Act
18   may be violated in a number of ways, with an ADA violation being just one of those
19   ways. Cal. Civ. Code § 51. Thus, the Unruh Act’s incorporation of the ADA is
20   insufficiently substantial to make the ADA a necessary element.
21         The Court may award reasonable attorneys’ fees incurred as a result of an
22   unreasonable removal. See Fong v. Beehler, 624 F. App’x. 536, 537 (9th Cir. 2015).
23   Here, Reebok did not unreasonably remove this action given that some district courts
24   in California have denied motions for remand on similar facts. See e.g. Fontano v.
25   Little Caesar Enter., No. CV 10-6707 GAF (FFMx), 2010 WL 4607021 (C.D. Cal.
26   Nov. 3, 2010). Moreover, Licea failed to meet his burden of substantiating the
27   reasonableness of the requested $875.00 per hour rate. See Chaudhry v. City of L.A.,
28   751 F.3d 1096, 1110-1111 (9th Cir. 2014). Thus, Licea’s attorneys’ fees request must

                                                                        Order – Page 2 of 3
 1   be denied.
 2

 3         Accordingly,
 4

 5         It is Ordered that the motion to remand be, and hereby is, Granted.
 6

 7         It is further Ordered that Licea’s request for attorneys’ fees be, and hereby
 8   is, Denied.
 9

10

11   Date: August 23, 2019
12                                           __________________________________
13                                                  Terry J. Hatter, Jr.
14
                                             Senior United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                     Order – Page 3 of 3
